Exhibit 10.5.a

FMC Corporation

Savings and Investment Plan

For Bargaining Unit Employees

Winston & Strawn

Chicago

TABLE OF CONTENTS

 

PAGE

--------------------------------------------------------------------------------

ARTICLE I

1

Definitions

1

    Account

1

    Account Balance

1

    Administrator

1

    Affiliate

1

    After-Tax Contribution

2

    After-Tax Contribution Account

2

    After-Tax Contribution Election

2

    Annuity Contract

2

    Annuity Starting Date

2

    Beneficiary

2

    Board

2

    Break in Service

2

    Code

2

    Committee

2

    Company

2

    Compensation

2

    Direct Rollover

3

    Disability

3

    Distributee

4

    Effective Date

4

    Eligible Employee

4

    Eligible Retirement Plan

4

    Eligible Rollover Distribution

4

    Employee

4

    Employment Commencement Date

5

    ERISA

5

    Funding Agent

5

    Highly Compensated Employee

5

    Hour of Service

5

    Investment Fund

7

    Nonhighly Compensated Employee

7

    Normal Retirement Age

7

    Normal Retirement Date

7

    Participant

7

    Participating Employer

7

    Period of Separation

7

    Plan

8



    Plan Year

8

    Pre-Tax Contribution

8

    Pre-Tax Contribution Account

8

    Pre-Tax Contribution Election

8

    Required Beginning Date

8

    Rollover Contribution

8

    Rollover Contribution Account

8

    Stock

8

    Stock Fund

8

    Surviving Spouse

9

    Trust

9

    Trust Fund

9

    Trustee

9

    Valuation Date

9
 


ARTICLE II

10

Participation

10

--------------------------------------------------------------------------------



     2.1 Admission as A Participant

10

     2.2 Provision of Information

10

     2.3 Termination of Participation

11

     2.4 Special Rules Relating to Veterans' Reemployment Rights

11
 


ARTICLE III

13

Contributions and Account Allocations

13

--------------------------------------------------------------------------------



      3.1 Pre-Tax Contributions

13

      3.2 After-Tax Contributions

13

      3.3 Rules Applicable to Both Pre-Tax and After-Tax Contributions

13

      3.4 Rollover Contributions

14

      3.5 Establishment of Accounts

14

      3.6 Limitation on Annual Additions to Accounts

14

      3.7 Reduction of Annual Additions

15

      3.8 Combined Plan Fraction

15

      3.9 Limitations on Pre-Tax Contributions - Definitions

15

    3.10 Maximum Amount of Pre-Tax Contributions

16

    3.11 Correction of Excess Pre-Tax Contributions

16

    3.12 Actual Deferral Percentage Test

17
 


ARTICLE IV

19

Vesting

19

--------------------------------------------------------------------------------


 


ARTICLE V

20

Timing of Distributions to Participants

20

--------------------------------------------------------------------------------



    5.1 Separation from Service

20
 




 

    5.2 Start of Benefit Payments

20

    5.3 Additional Distribution Events

22

    5.4 Transfers from the Plan for Changes in a Participant's Employment Status

22
 


ARTICLE VI

23

Forms of Benefit, In-Service Withdrawals and Loans

23

--------------------------------------------------------------------------------

 

    6.1 Cashout of Small Amounts

23

    6.2 Medium of Distribution

23

    6.3 Forms of Benefit for Participants

23

    6.4 Change in Form, Timing or Medium of Benefit Payment

25

    6.5 Waiver of Normal Form of Benefit

25

    6.6 Direct Rollover of Eligible Rollover Distributions

26

    6.7 In-service and Hardship Withdrawals

27

    6.8 Loans

29
 


ARTICLE VII

32

Death Benefits

32

--------------------------------------------------------------------------------

 

    7.1 Payment of Account Balance

32

    7.2 Failure to Name a Beneficiary

33

    7.3 Waiver of Preretirement Survivor Annuity

33
 


ARTICLE VIII

35

Fiduciaries

35

--------------------------------------------------------------------------------

 

    8.1 Named Fiduciaries

35

    8.2 Employment of Advisers

35

    8.3 Multiple Fiduciary Capacities

35

    8.4 Payment of Expenses

35

    8.5 Indemnification

36
 


ARTICLE IX

37

Plan Administration

37

--------------------------------------------------------------------------------

 

    9.1 Powers, Duties and Responsibilities of the Administrator and the
Committee

37

    9.2 Investment Powers, Duties and Responsibilities of the Administrator and
the Committee

37

    9.3 Investment of Accounts

38

    9.4 Valuation of Accounts

38

    9.5 The Insurance Company

38

    9.6 Compensation

39

    9.7 Delegation of Responsibility

39

    9.8 Committee Members

39
 


ARTICLE X

40

Appointment of Trustee

40

--------------------------------------------------------------------------------

 



ARTICLE XI

41

Plan Amendment or Termination

41

    11.1   Plan Amendment or Termination

41

    11.2   Limitations on Plan Amendment

41

    11.3   Right to Terminate Plan or Discontinue Contributions

41

    11.4   Bankruptcy

41
 


ARTICLE XII

42

Miscellaneous Provisions

42

    12.1   Subsequent Changes

42

    12.2   Merger or Transfer of Assets

42

    12.3   Benefits Not Assignable

42

    12.4   Exclusive Benefit of Participants

43

    12.5   Benefits Payable to Minors, Incompetents and Others

44

    12.6   Plan Not A Contract of Employment

44

    12.7   Source of Benefits

44

    12.8   Proof of Age and Marriage

44

    12.9   Controlling Law

44

    12.10  Income Tax Withholding

45

    12.11  Claims Procedure

45

    12.12  Participation in the Plan by An Affiliate

46

    12.13  Action by Participating Employers

46

    12.14  Dividends

47
 


APPENDIX A

49

Bargaining Units Covered

49

BACKGROUND

The Company established the FMC Corporation 401(k) Plan for Employees Covered by
a Collective Bargaining Agreement (the "Plan") as of April 1, 1987. The Plan was
subsequently amended from time to time. The Plan was last amended and restated
effective January 1, 1989. This document is an amendment and restatement of the
Plan effective, except as and to the extent otherwise provided in this document,
as of January 1, 1999, and changes the name of the Plan to the FMC Corporation
Savings and Investment Plan for Bargaining Unit Employees, effective January 1,
2000.

The Company or its delegate may amend the Plan to meet applicable rules and
regulations of the Internal Revenue Service and the United States Department of
Labor, or, subject to the terms of any applicable collective bargaining
agreements, for other reasons the Company or its delegate deems necessary or
desirable.

The Plan is intended to be qualified under Code Section 401(a) and its
associated trust is intended to be tax exempt under Code Section 501(a). The
Plan is intended also to meet the requirements of ERISA, and will be
interpreted, wherever possible, to comply with the terms of the Code and ERISA.

ARTICLE I

Definitions

For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.

Account means the Pre-Tax Contribution Account, After-Tax Contribution Account
and Rollover Contribution Account, if any, established on behalf of a
Participant.

Account Balance means the value of an Account determined as of any Valuation
Date.

Administrator means the Company. The Plan is administered by the Company through
the Committee. The Administrator and the Committee have the responsibilities
specified in Article IX.

Affiliate means any corporation, partnership, or other entity that is:

  (a) a member of a controlled group of corporations of which the Company is a
member (as described in Code Section 414(b));         (b) a member of any trade
or business under common control with the Company (as described in Code Section
414(c))         (c) a member of an affiliated service group that includes the
Company (as described in Code Section 414(m));         (d) an entity required to
be aggregated with the Company pursuant to regulations promulgated under Code
Section 414(o); or         (e) a leasing organization that provides Leased
Employees to the Company or an Affiliate (as determined under paragraphs (a)
through (d) above), unless: (i) the Leased Employees make up no more than 20% of
the nonhighly compensated workforce of the Company and Affiliates (as determined
under paragraphs (a) through (d) above); and (ii) the Leased Employees are
covered by a plan described in Code Section 414(n)(5).

"Leasing organization" has the meaning ascribed to it in the definition of
"Leased Employee" below.

For purposes of Section 3.6, the 80% thresholds of Code Sections 414(b) and (c)
are deemed to be "more than 50%," rather than "at least 80%."

After-Tax Contribution means the amount a Participant contributes in accordance
with Section 3.2.

After-Tax Contribution Account means the Account established for a Participant
pursuant to Section 3.5.2.

After-Tax Contribution Election means a Participant's election to make After-Tax
Contributions in accordance with Section 3.3.1.

Annuity Contract means an individual or group annuity contract issued by an
insurance company and providing periodic benefits, whether fixed, variable or
both, to a Participant or Beneficiary. An Annuity Contract must provide that a
Participant or Beneficiary cannot transfer, sell, assign, discount, or pledge
(as collateral for a loan or for any other purpose) all or any part of the
contract benefits or value to any person other than the issuer. The terms of an
Annuity Contract must comply with the requirements of this Plan.

Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.

Beneficiary means any person designated or deemed designated by a Participant to
receive any payment of Plan benefits due after the Participant's death. A
married Participant may name a primary Beneficiary other than his or her
Surviving Spouse only if the Surviving Spouse consents to the election in the
time frame and manner required by Section 7.3.

Board means the board of directors of the Company.

Break in Service means a Period of Separation that lasts for at least 12
consecutive months.

Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.

Committee means the FMC Corporation Employee Welfare Benefits Plan Committee as
described in Section 9.8, its authorized delegatee and any successor to the FMC
Corporation Employee Welfare Benefits Plan Committee.

Company means FMC Corporation and any successor to it.

Compensation means the total compensation paid by the Company or a Participating
Employer to an Employee for each Plan Year that is currently includible in gross
income for federal income tax purposes:



  (a) including: overtime, administrative and discretionary bonuses (including
completion bonuses, gainsharing bonuses and performance related bonuses); sales
incentive bonuses; field premiums; back pay and sick pay; plus the Employee's
Pre-Tax Contributions and amounts contributed to a plan described in Code
Section 125 or 132;         (b) but excluding: hiring bonuses; referral bonuses;
stay bonuses; retention bonuses; awards (including safety awards, "Gutbuster"
awards and other similar awards); amounts received as deferred compensation;
disability payments from insurance or the Long-Term Disability Plan for
Employees of FMC Corporation; workers' compensation benefits; state disability
benefits; flexible credits (i.e., wellness awards and payments for opting out of
benefit coverage); expatriate premiums; grievance or settlement pay; pay in lieu
of notice; severance pay; accrued (but not earned) vacation; other special
payments such as reimbursements, relocation or moving expense allowances; stock
options or other stock-based compensation (except as provided above); effective
January 1, 2000, any gross-up on any amounts paid by a Participating Employer
that is Compensation (as defined herein); other distributions that receive
special tax benefits; any amounts paid by a Participating Employer to cover an
Employee's FICA tax obligation as to amounts deferred or accrued under any
nonqualified retirement plan of a Participating Employer; and any gross-up on
any amount paid by a Participating Employer that is not Compensation (as defined
herein).

Notwithstanding anything herein to the contrary, no amounts paid to a
Participant more than 30 days after his or her termination of employment with
the Company or a Participating Employer will be considered Compensation.

The annual amount of Compensation taken into account for a Participant must not
exceed $160,000 (as adjusted by Internal Revenue Service for cost-of-living
increases in accordance with Code Section 401(a)(17)(B)). Effective January 1,
1997, the Compensation limit will be applied to each Participant without taking
into account the Compensation of any of his or her family members.

A Participant's Compensation will be conclusively determined according to the
Company's records.

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by a Distributee.

Disability means a medically determinable physical or mental impairment that
makes the Participant unable to engage in any substantial gainful activity, can
be expected to result in death or be of long and indefinite duration, or has
lasted or can be expected to last for a continuous period of at least 12 months.
A Participant will be considered to have a Disability at any time only if he or
she is then eligible to receive Social Security disability benefits.

Distributee means an Employee or former Employee. In addition, the Employee's or
former Employee's Surviving Spouse and the Employee's or former Employee's
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined under Code Section 414(p), are Distributees as to
their Plan interests.

Effective Date means January 1, 1999.

Eligible Employee means an Employee of a Participating Employer who belongs to a
bargaining unit covered by a collective bargaining agreement that provides for
participation in the Plan. The bargaining units whose members are covered by the
Plan, and the effective dates of that coverage, are listed in Appendix A.
Eligible Employee does not include a nonresident alien of the United States, a
Leased Employee or an individual working for a Participating Employer under a
contract that designates him or her as an independent contractor.

An individual's status as an Eligible Employee or not will be conclusively
determined by the Administrator, subject to the claims review procedure
described in Section 12.11.

Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), or a plan described in
Code Section 401(a) that accepts the Distributee's Eligible Rollover
Distribution. In the case of an Eligible Rollover Distribution paid to a
Surviving Spouse, an Eligible Retirement Plan is either an individual retirement
account or individual retirement annuity, and does not include an annuity plan
or a Code Section 401(a) plan.

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, other than (a) a distribution that
is one of a series of substantially equal periodic payments made (no less
frequently than annually) for the life (or life expectancy) of the Distributee
and the Distributee's Beneficiary, or for a specified period of ten years or
more; (b) the portion of a distribution that is required to be made under Code
Section 401(a)(9); (c) the portion of a distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation for employer securities); or (d) effective January 1, 1999, a
withdrawal under Section 6.7.2 on account of an immediate and heavy financial
need.

Employee means (a) a common law employee of the Company or an Affiliate who is
paid as an employee from the payroll of the Company or an Affiliate and treated
as an employee, or (b) a Leased Employee.

Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.

Funding Agent means any legal reserve life insurance company or Trustee selected
by the Administrator or the Committee to receive Plan contributions and pay Plan
benefits.

Highly Compensated Employee means, effective January 1, 1997, an Employee who:

(a)

at any time during the Plan Year or the preceding Plan Year owns (or is
considered under Code Section 318 to own) more than five percent of the Company
or an Affiliate; or

(b)

had more than $80,000, as adjusted, in Compensation from the Company and the
Affiliates during the preceding Plan Year.

A former Employee of the Company or an Affiliate is a Highly Compensated
Employee for a given Plan Year if he or she separated from service (or was
deemed to have separated) before the Plan Year, performs no service for a
Participating Employer during the Plan Year, and was a Highly Compensated
Employee for the Plan Year during which he or she separated from service (or was
deemed to have separated) or for any Plan Year ending on or after his or her
55th birthday.

The Secretary of the Treasury or its delegate will adjust the $80,000 limit from
time to time, to reflect increases in the cost of living. Employees who are
nonresident aliens and receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Company and its Affiliates that constitutes income
from sources within the United States (within the meaning of Code Section
861(a)(3)) are not treated as Employees for purposes of this definition.

Hour of Service means:

 

(a)

each hour for which:     (1) the Employee is paid, or entitled to payment, for
the performance of duties for the Company or an Affiliate;    

(2)

the Employee is paid, or entitled to payment, by the Company or an Affiliate on
account of a period of time during which he or she performs no duties due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, qualified military service, or leave of absence; and

 



    (3) (back pay, irrespective of mitigation of damages, is either awarded or
agreed to by the Company or an Affiliate.         (b) Notwithstanding paragraphs
(a)(2) and (a)(3) above:            
(1)
no more than 501 Hours of Service will be credited for any single continuous
period described in paragraph (a)(2) above (whether or not such period occurs in
a single Plan Year) and no more than 501 Hours of Service will be credited for
payments of back pay described in paragraph (a)(3) above, to the extent the back
pay is agreed to or awarded for a period of time during which an Employee did
not or would not have performed duties;            
(2)
no Hours of Service will be credited for payments made or due under a plan
maintained solely to comply with applicable workmen's compensation, unemployment
compensation or disability insurance laws;             (3) no Hours of Service
will be credited for payments made solely to reimburse an Employee for medical
or medically related expenses incurred by him or her; and             (4) an
Hour of Service to be credited under paragraph (a) of this definition will not
be credited more than once.           (c) When the Employee is paid or entitled
to payment for reasons other than the performance of services the number of
Hours of Service to be credited to the Employee and the Plan or Plan Years
within which those Hours of Service are to be credited will be determined in
accordance with Department of Labor Regulations §§ 2530.200b-2(b) and (c).      
    (d)

If the Company or an Affiliate is unable to determine the actual number of Hours
of Service, the Employee will be credited with 45 Hours of Service for each week
for which the Employee would be required to be credited with at least one Hour
of Service.

Solely to determine whether a Break in Service has occurred for purposes of
participation and vesting, a Participant who is absent from work for maternity
or paternity reasons or on a leave under the Family and Medical Leave Act of
1993 will receive credit for the Hours of Service which would have been credited
to him or her but for the absence or, in any case in which those hours cannot be
determined, eight Hours of Service per day of the absence. For purposes of this
paragraph, an absence from work for maternity or paternity reasons means an
absence (i) because of the individual's pregnancy; (ii) because of the birth of
a child to the individual; (iii) because of the placement of a child with the
individual for adoption; or (iv) to care for the individual's child for a period
beginning immediately following its birth or placement. Hours of Service
credited under this paragraph will be credited (i) in the Plan Year in which the
absence or leave begins, if necessary to prevent a Break in Service in that Plan
Year; or (ii) in all other cases, in the following Plan Year.

Investment Fund means an investment fund, if any, established or selected by the
Administrator pursuant to Section 9.3.

Leased Employee means, effective January 1, 1997, an individual who performs
services for the Company or an Affiliate on a substantially full-time basis, for
a period of at least one year, under the primary direction or control of the
Company or Affiliate, and under an agreement between the Company or Affiliate
and a leasing organization. The leasing organization can be a third party or the
Leased Employee himself or herself.

Nonhighly Compensated Employee means an Employee who is not a Highly Compensated
Employee.

Normal Retirement Age means the date a Participant reaches age 65.

Normal Retirement Date means the day a Participant reaches Normal Retirement
Age.

Participant means an Eligible Employee who has begun but not ended his or her
participation in the Plan pursuant to the provisions of Article II.

Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Board, as provided in Section 12.12.

Period of Separation means a continuous period of time when the Employee is not
employed by the Company or an Affiliate. A Period of Separation begins on the
date an Employee retires, dies, separates from service due to Disability, quits
or is discharged, or, if earlier, on the 12-month anniversary of the date the
Employee was otherwise first absent from service. Notwithstanding the foregoing,
a Period of Separation does not begin if the Employee is:

  (a) on a leave of absence authorized by the Company or an Affiliate in
accordance with standard personnel policies applied in a nondiscriminatory
manner to all similarly situated Employees, and returns to active employment
with the Company or Affiliates as soon as the leave expires;         (b)

on a military leave while the Employee's reemployment rights are protected by
law, and returns to active employment with the Company or Affiliate within 90
days after his or her discharge or release (or such longer period as may be
prescribed by law); or

 

 



  (c) on a layoff, and returns to work with the Company or an Affiliate within
the period of time and in the manner necessary to maintain seniority according
to the rules of the Company or Affiliate in effect at the time of the return.

Plan means, effective January 1, 2000, the FMC Corporation Savings and
Investment Plan for Bargaining Unit Employees. For periods beginning before
January 1, 2000, the Plan was known as the FMC Corporation 401(k) Plan for
Employees Covered by a Collective Bargaining Agreement. The Plan is a single
employer plan.

Plan Year means each 12-month period beginning on January 1 and ending on the
next December 31.

Pre-Tax Contribution means the amount that otherwise would have been paid as
Compensation that is converted to a Participating Employer contribution in
accordance with Section 3.1.

Pre-Tax Contribution Account means the Account established for a Participant
pursuant to Section 3.5.1.

Pre-Tax Contribution Election means the Participant's election to make Pre-Tax
Contributions in accordance with Section 3.3.1.

Required Beginning Date is defined in Section 5.2.3.

Rollover Contribution means an amount received from a deferred compensation plan
that is qualified under Code Section 401 or 403(a), and which is rolled over to
the Plan pursuant to Code Section 402(c). A Rollover Contribution can be either
a Direct Rollover or an amount distributed to a Participant and then rolled
over. In addition, if an Employee had deposited an Eligible Rollover
Distribution into an individual retirement account as defined in Code Section
408, he or she may transfer the amount of the distribution plus earnings from
the individual retirement account to the Plan, if the rollover amount is
deposited with the Trustee within 60 days after receipt from the individual
retirement account, and the rollover meets the other requirements of Code
Section 408(d)(3)(A)(ii).

Rollover Contribution Account means the Account established for a Participant
pursuant to Section 3.5.3.

Stock means the common stock of the Company.

Stock Fund means an Investment Fund established and maintained by the Trustee as
part of the Trust Fund to invest in Stock. All Plan contributions placed in or
directed to the Stock Fund and all dividends, other earnings and appreciation on
those contributions must be invested only in Stock, except as and to the extent
it is deemed necessary or advisable to maintain cash and cash equivalents to
meet the Stock Fund's liquidity needs.

Surviving Spouse means the person legally married to a Participant on the date
of his or her death or on his or her Annuity Starting Date, whichever is
earlier.

Trust means the trust established under the Plan, to which Plan contributions
are made and in which Plan assets are held.

Trust Fund means the assets of the Trust held by or in the name of the Trustee.

Trustee means the institution appointed as Trustee pursuant to Article X of the
Plan, and any successor Trustee.

Valuation Date means each business day of the Plan Year.

ARTICLE II

Participation

2.1 Admission as A Participant

2.1.1 An Employee becomes a Participant as of the date he or she satisfies all
of the following requirements:

(a)

the Employee is an Eligible Employee;
(b)
the Employee either (i) is a permanent full-time Employee, (ii) is a permanent,
part-time employee eligible for benefits, or (iii) has completed at least 1,000
Hours of Service in a 12-month period beginning on his or her Employment
Commencement Date or an anniversary of his or her Employment Commencement Date;
(c)

the Employee has filed with the Administrator a form on which he or she makes a
Pre-Tax Contribution Election or After-Tax Contribution Election; and

(d)

the Employee's election has become effective according to uniform and
nondiscriminatory rules established by the Administrator.

 


 

In place of the form, the Administrator may substitute a telephonic or
electronic means of enrollment.

2.1.2 A Participant or Eligible Employee who is rehired as an Eligible Employee
after a Period of Separation becomes an active Participant by filing with the
Administrator a form on which he or she makes his or her Pre-Tax Contribution
Election or After-Tax Contribution Election. When the form becomes effective,
the Participant or Eligible Employee will again become an active Participant. In
place of the form, the Administrator may substitute a telephonic or electronic
means of reenrollment.

2.2 Provision of Information

Each Participant must execute the forms or follow the telephonic or electronic
procedures required by the Administrator and make available to the Administrator
any information it reasonably requests. As a condition of participating in the
Plan, an Employee agrees, on his or her own behalf and on behalf of all persons
who may have or claim any right by reason of the Employee's participation in the
Plan, to be bound by all provisions of the Plan and by any agreement entered
into pursuant to it.

2.3 Termination of Participation

A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire Account Balance has been paid to him or her.

2.4 Special Rules Relating to Veterans' Reemployment Rights

Effective December 12, 1994, the following special provisions will apply to an
Eligible Employee or Participant who is reemployed in accordance with the
reemployment provisions of the Uniformed Services Employment and Reemployment
Rights Act ("USERRA") following a period of qualifying military service (as
determined under USERRA).

2.4.1 Each period of qualifying military service served by an Eligible Employee
or Participant will, upon his or her reemployment as an Eligible Employee, be
deemed to constitute service with the Participating Employer for all Plan
purposes.

2.4.2 The Participant will be permitted to make up Pre-Tax and/or After-Tax
Contributions missed during the period of qualifying military service, so long
as he or she does so during the period of time beginning on the date of the
Participant's reemployment with the Participating Employer following his or her
period of qualifying military service and extending over the lesser of (a) three
times the length of the Participant's period of qualifying military service, and
(b) five years.

2.4.3 The Participating Employer will not credit earnings to a Participant's
Account with respect to any Pre-Tax or After-Tax Contribution before the
contribution is actually made.

2.4.4 A reemployed Participant will be entitled to accrued benefits attributable
to Pre-Tax or After-Tax Contributions only if they are actually made.

2.4.5 For all Plan purposes, including the Participating Employer's liability
for making contributions on behalf of a reemployed Participant as described
above, the Participant will be treated as having received Compensation from the
Participating Employer based on the rate of Compensation the Participant would
have received during the period of qualifying military service, or if that rate
is not reasonably certain, on the basis of the Participant's average rate of
Compensation during the 12-month period immediately preceding the period of
qualifying military service.

2.4.6 If a Participant makes a Pre-Tax or After-Tax Contribution in accordance
with the foregoing provisions of this Section 2.4:

(a)
those contributions will not be subject to any otherwise applicable limitation
under Code Section 402(g), 404(a) or 415, and will not be taken into account in
applying those limitations to other contributions under the Plan or any other
plan, for the year in which the contributions are made; the contributions will
be subject to the above-referenced limitations only for the year to which the
contributions relate and only in accordance with regulations prescribed by the
Internal Revenue Service; and

 

(b) the Plan will not be treated as failing to meet the requirements of Code
Section 401(a)(4), 401(a)(26), 401(k)(3), 410(b) or 416 by reason of the
contributions.



ARTICLE III

Contributions and Account Allocations

3.1 Pre-Tax Contributions

The Company will transmit to the Funding Agent the Pre-Tax Contributions for the
Participants. To determine the amount it must transmit for each Participant, the
Company will multiply the percentage elected by the Participant in his or her
Pre-Tax Contribution Election by the Participant's Compensation.

3.2 After-Tax Contributions

Effective on and after June 1, 1997, the Company will transmit to the Funding
Agent the After-Tax Contributions for the Participants. To determine the amount
it must transmit for each Participant, the Company will multiply the percentage
elected by the Participant in his or her After-Tax Contribution Election by the
Participant's Compensation.

3.3 Rules Applicable to Both Pre-Tax and After-Tax Contributions

3.3.1 In making his or her Salary Deferral Election and After-Tax Contribution
Election, a Participant must choose to defer or contribute between 1% and 20%
(15% before October 1, 1999) of his or her Compensation, in 1% increments. For
periods beginning on or after October 1, 1999, the Participant's Pre-Tax
Contribution Election and After-Tax Contribution Election cannot together total
more than 20% of his or her Compensation. For periods beginning before October
1, 1999, the Participant's Pre-Tax Contribution Election and After-Tax
Contribution Election cannot together total more than 15% of his or her
Compensation. The Administrator may reduce the amount of any Pre-Tax
Contribution Election, or make such other modifications it deems necessary, so
that the Plan complies with the provisions of Code Section 401(k). Pre-Tax and
After-Tax Contributions will be made on a payroll deduction basis and in
accordance with uniform and nondiscriminatory rules and procedures established
by the Administrator. A Participant's Salary Deferral Election will apply only
to Compensation paid to the Participant while he or she is an Eligible Employee.

3.3.2 A Participant may change his or her Pre-Tax or After-Tax Contribution
Election percentage or discontinue making Pre-Tax Contributions or After-Tax
Contributions, as frequently as permitted by the Administrator, by completing
the form or following any other election change procedure prescribed by the
Administrator. An election change will become effective according to the uniform
and nondiscriminatory rules established by the Administrator.

3.3.3 Pre-Tax and After-Tax Contributions will be delivered to the Funding Agent
as of the earliest date they are known and can reasonably be segregated from the
general assets of the Participating Employer. In no event will that date be
later than the 15th business day of the month following the month they would
have been paid to the Participant if he or she had not chosen to defer their
payment or contribute them to the Plan.

3.3.4 Notwithstanding any other provision of the Plan, the amount contributed by
the Participating Employers as Pre-Tax Contributions and by Participants as
After-Tax Contributions must not exceed, in the aggregate, 15% of the total
Compensation for the Plan Year for those Participants employed by the
Participating Employers eligible for an allocation for that Plan Year. In
addition, the amount contributed by the Participating Employers to this Plan or
any other qualified plan maintained by the Participating Employers pursuant to a
Participant's Pre-Tax Contribution Election must not exceed the Code Section
402(g) limit applicable for that calendar year.

3.4 Rollover Contributions

With the approval of the Administrator, a Participant or Eligible Employee may
make a Rollover Contribution to the Plan. A Participant's Rollover Contribution
will be allocated to his or her Rollover Contribution Account no later than the
first day of the month following the month in which the contribution is made. A
Rollover Contribution must be made in cash. If an Employee makes a contribution
that was intended to be a Rollover Contribution and the Funding Agent later
discovers it was not a Rollover Contribution, the Funding Agent will distribute
the balance of the Participant's Rollover Contribution Account to him or her as
soon as practicable.

3.5 Establishment of Accounts

3.5.1 Each Participant to whom Pre-Tax Contributions are allocated will have a
Pre-Tax Contribution Account. The Pre-Tax Contribution Account will be credited
with the Pre-Tax Contributions allocable to the Participant and the income on
those contributions, and will be debited with expenses, losses, withdrawals and
distributions chargeable to those contributions.

3.5.2 Each Participant who makes After-Tax Contributions will have an After-Tax
Contribution Account. The After-Tax Contribution Account will be credited with
the After-Tax Contributions the Participant makes and the income on those
contributions, and will be debited with expenses, losses, withdrawals and
distributions chargeable to those contributions.

3.5.3 Each Participant who makes a Rollover Contribution to the Plan pursuant to
Section 3.4 will have a Rollover Contribution Account. The Rollover Contribution
Account will be credited with all Rollover Contributions made by the Participant
and the income on those contributions, and will be debited with expenses,
losses, withdrawals and distributions chargeable to those contributions.

3.6 Limitation on Annual Additions to Accounts

Notwithstanding any provision of the Plan to the contrary, the total annual
additions allocated for any Plan Year to the Account of a Participant and to his
or her accounts under any other defined contribution plan maintained by the
Company or an Affiliate must not exceed $30,000 or 25% of the Participant's
Compensation. For purposes of this Section 3.6, "annual additions" include all
Pre-Tax Contributions and After-Tax Contributions allocated to the Participant's
Account for the Plan Year, except for Excess Pre-Tax Contributions (as described
in Section 3.9.5) distributed to the Participant by April 15 following the year
for which they were contributed to the Plan. "Annual additions" also include any
employer and employee contributions and forfeitures allocated for the Plan Year
under other defined contribution plans of the Company and the Affiliates. For
Plan Years beginning before January 1, 1998, for purposes of this Section 3.6, a
Participant's Compensation was adjusted by subtracting from it any Pre-Tax
Contributions made for the Participant for the Plan Year, any Code Section
401(k) contributions made for the Participant to another plan for the Plan Year,
and any contributions made on the Participant's behalf under a Code Section 125
cafeteria plan.

3.7 Reduction of Annual Additions

If the annual additions allocated to a Participant's Account for the Plan Year
exceed the limitation described in Section 3.6, annual additions, with their
earnings, will be returned to the Participant in the minimum amount necessary to
meet the limitation on annual additions. After-Tax Contributions will be
returned first, and if there are not enough to satisfy the limitation on annual
additions, Pre-Tax Contributions will be returned.

3.8 Combined Plan Fraction

For Plan Years beginning before January 1, 2000, if a Participant was (or had
been) a participant in any defined benefit plan (whether or not terminated)
maintained by the Company or an Affiliate, the sum of the Participant's defined
benefit plan fraction and defined contribution plan fraction could not exceed 1.
If the sum exceeded 1, the Participant's defined contribution plan fraction was
reduced until the sum equaled 1. The defined benefit plan fraction and defined
contribution plan fraction were defined in Code Section 415(e).

3.9 Limitations on Pre-Tax Contributions - Definitions

For purposes of Sections 3.9 through 3.12, the terms defined below have the
meanings ascribed to them in this Section 3.9.

3.9.1 Actual Deferral Percentage means the amount of Pre-Tax Contributions
allocated to the Eligible Participant for the Plan Year, divided by his or her
Plan Year Compensation, stated as a percentage. In calculating the Actual
Deferral Percentage, Pre-Tax Contributions include Excess Pre-Tax Contributions
for Highly Compensated Employees (whether they were made under plans of
unrelated employers or plans of the same or related employers) but do not
include Excess Pre-Tax Contributions for Nonhighly Compensated Employees. All
salary reduction contributions made on behalf of a Highly Compensated Employee
under all plans of the Company and its Affiliates will be aggregated to
determine the Highly Compensated Employee's Actual Deferral Percentage. The
Actual Deferral Percentage of an Eligible Participant who does not make a
Pre-Tax Contribution Election is 0.0%. Effective January 1, 1997, the Actual
Deferral Percentage of an Eligible Participant will be determined without taking
into account any amounts allocated to the accounts of his or her family members.

3.9.2 Average Actual Deferral Percentage means the average of the Actual
Deferral Percentages of the Eligible Participants in a group.

3.9.3 Eligible Participant means any Employee who is eligible to make a Pre-Tax
Contribution Election anytime during the Plan Year.

3.9.4 Excess Contribution means for any Plan Year, the portion of any Eligible
Participant's Pre-Tax Contribution which must be reduced pursuant to this
Section. If for any Plan Year the Average Actual Deferral Percentage for
Eligible Participants who are Highly Compensated Employees does not satisfy one
of the tests in Section 3.12, the Administrator will reduce the Pre-Tax
Contributions of some or all of the Eligible Participants who are Highly
Compensated Employees until one of the tests is satisfied. The reduction will be
made by reducing the Pre-Tax Contributions for the Highly Compensated Employee
with the highest dollar amount of Pre-Tax Contributions by the lesser of: (a)
the amount necessary for the dollar amount of that Highly Compensated Employee's
Pre-Tax Contributions to equal the dollar amount of the Pre-Tax Contributions
for the Highly Compensated Employee with the next highest dollar amount of
Pre-Tax Contributions, and (b) the amount necessary for the Plan to satisfy the
Actual Deferral Percentage Test. The Administrator will repeat this procedure
until the Plan satisfies the Actual Deferral Percentage Test set forth in
Section 3.12.

3.9.5 Excess Pre-Tax Contribution means the amount of Pre-Tax Contributions for
a calendar year that are includible in a Participant's gross income under Code
Section 402(g) because the Participant's elective deferrals exceed the dollar
limitation under Code Section 402(g) as determined under Sections 3.10 and 3.11.

3.10 Maximum Amount of Pre-Tax Contributions

The total amount of Pre-Tax Contributions, 401(k) contributions under another
qualified plan, and deferrals under a Code Section 403(b) annuity, a simplified
employee pension and/or a simple retirement account allocated to a Participant
in any calendar year cannot exceed the dollar limitation in effect under Code
Section 402(g) for that year.

3.11 Correction of Excess Pre-Tax Contributions

3.11.1 Excess Pre-Tax Contributions, as adjusted per Section 3.11.2, will be
distributed to each Participant on whose behalf they were made no later than the
first April 15 following the close of the taxable year of the Participant for
which they were allocated. In no event may the amount distributed under this
Section 3.11 exceed the Participant's total Pre-Tax Contributions (as adjusted
under Section 3.11.2 for income and losses allocable to them) for the taxable
year for which he or she had Excess Pre-Tax Contributions.

3.11.2 The Excess Pre-Tax Contributions to be distributed to a Participant will
be adjusted for income or losses through the close of the Plan Year for which
they were made. Income and losses allocable to a Participant's Excess Pre-Tax
Contributions will be determined in a nondiscriminatory manner (within the
meaning of Code Sections 401(a)(4)) consistent with the valuation of Participant
Account under Section 9.4.

3.11.3 If a Participant has Excess Pre-Tax Contributions, but only when taking
into account his or her pre-tax contributions under another plan, in order to
receive a distribution of Excess Pre-Tax Contributions, a Participant must make
a written claim to the Administrator no later than the March 15 following the
taxable year of the Participant for which the contributions were made. The claim
must specify the amount of the Participant's Excess Pre-Tax Contributions for
the preceding taxable year and be accompanied by the Participant's written
statement that if those amounts are not distributed, the Participant's Pre-Tax
Contributions, when added to amounts deferred under other plans or arrangements
described in Code Section 401(k), 402(h)(1)(B) (a simplified employee pension),
403(b) (an annuity plan) or 408(p)(2)(A)(i) (a simple retirement plan) will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred.

3.11.4 Excess Pre-Tax Contributions distributed prior to the first April 15
following the close of the Participant's taxable year will not be treated as
Annual Additions under Section 3.6 for the preceding Limitation Year.

3.11.5 Any Pre-Tax Contributions that are properly distributed under Section 3.7
as excess Annual Additions are disregarded in determining if there are any
Excess Pre-Tax Contributions.

3.12 Actual Deferral Percentage Test

3.12.1 The Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year may not exceed the greater of:

  (a) the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and      
    (b) the lesser of:            

(i)

the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by two and        
   

(ii)

the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year plus two percentage points.

3.12.2 The provisions of Code Section 401(k)(3) are incorporated by reference.

3.12.3 If this Plan satisfies the requirements of Code Sections 401(a)(4),
401(k), and 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of those Code sections only if
aggregated with this Plan, then this Section 3.12 is applied by determining the
Actual Deferral Percentages of Eligible Participants as if all the plans were a
single plan.

3.12.4 The Administrator also may treat one or more plans as a single plan with
the Plan whether or not the aggregated plans must be aggregated to satisfy Code
Sections 401(a)(4) and 410(b). However, those plans must then be treated as one
plan under Code Sections 401(a)(4), 401(k), and 410(b). Plans may be aggregated
under this Section 3.12.4 only if they have the same plan year.

3.12.5 Pre-Tax Contributions may be considered made for a Plan Year if made no
later than the end of the 12-month period beginning on the day after the close
of the Plan Year.

3.12.6 The determination and treatment of the Pre-Tax Contributions and Actual
Deferral Percentage of any Participant must satisfy such other requirements as
the Secretary of the Treasury may prescribe including, without limitation,
record retention requirements.

ARTICLE IV

Vesting

A Participant is always 100% vested in the balance of his or her Pre-Tax
Contribution Account, After-Tax Contribution Account and Rollover Contribution
Account.

ARTICLE V

Timing of Distributions to Participants

5.1 Separation from Service

Upon his or her separation from service with the Company and all Affiliates for
any reason, a Participant will be entitled to receive his or her full Account
Balance, determined in accordance with the valuation rules established for each
Investment Fund. The date as of which the Participant's Account Balance is
determined will be the Valuation Date preceding the date of distribution.

5.2 Start of Benefit Payments

5.2.1 Except as provided in Sections 5.2.2 and 5.2.3, unless a Participant
otherwise elects, payment of benefits will begin no later than the 60th day
after the close of the Plan Year in which the latest of the following events
occurs:

  (a) the Participant's Normal Retirement Date;         (b) the 10th anniversary
of the year in which the Participant commenced participation; and         (c)
the Participant's separation from service.

If the amount of benefits payable to or in respect of a Participant cannot be
determined by the benefit commencement date described in the preceding sentence,
or if the Administrator cannot locate the Participant (or, if the Participant
has died, his or her Beneficiary) after making a reasonable effort to do so,
benefit payments will begin no later than 60 days after the amount of the
Participant's benefits can first be determined or the Participant (or his or her
Beneficiary) is located, in the amount necessary to bring the payments up to
date, as if they had begun on the benefit commencement date described in the
preceding sentence.

5.2.2 The Participant's Account Balance will be distributed as soon as
practicable after the Participant elected to receive a distribution following
the Participant's separation from service. Notwithstanding the foregoing, if (at
the time of his or her separation from service) the Participant's total Account
Balance exceeds $5,000 (or, for Plan Years beginning before 1998, $3,500), the
Participant may elect to defer distribution of his or her Account Balance until
a date no later than his or her Required Beginning Date, and the Participant's
Account Balance may be distributed before the Participant's Required Beginning
Date only if the notice and consent rules of this Sections 5.2.2 are met. At
least 30, but no more than 90, days before the Annuity Starting Date, the
Administrator will furnish the Participant with a notice containing information
regarding his or her right to defer distribution of his or her Account Balance.
The Administrator will give the Participant an election period of at least 30
days to decide whether to take distribution. Notwithstanding the foregoing, the
election period may end immediately after the Participant makes an affirmative
election to take distribution of his or her Account Balance. Notices and
elections under this Section 5.2.2 may be made electronically or telephonically.

5.2.3 Notwithstanding any other provision of this Plan, a Participant must begin
to receive his or her benefit no later than his or her Required Beginning Date.
The amount to be distributed each year will be the minimum amount required to
satisfy Code Section 401(a)(9) and the regulations promulgated thereunder,
determined with no recalculation of life expectancy. The Required Beginning Date
of a Participant who reaches age 70-½ on or after January 1, 2000 is April 1 of
the calendar year following the calendar year in which the Participant reaches
age 70-½ or, if later, retires. The Required Beginning Date of a Participant who
reaches age 70-½ before January 1, 2000 is April 1 of the calendar year
following the calendar year in which the Participant reaches age 70-½.
Notwithstanding any other provision of this Section 5.2.3, if a Participant is a
5% owner (as defined in Code Section 416) for the Plan Year ending in the
calendar year in which he or she reaches age 70-½ his or her Required Beginning
Date is April 1 of the following calendar year, and he or she cannot defer
distribution until after he or she retires.

5.2.4 Notwithstanding any other provision of this Plan, all Plan distributions
will comply with Code Section 401(a)(9), including Department of Treasury
Regulation Section 1.401(a)(9)-2. In addition, the benefit payments distributed
to any Participant will satisfy the incidental death benefit provisions under
Code Section 401(a)(9)(G) and the regulations promulgated under it.

5.2.5 If the Participant dies after beginning distribution of his or her Account
Balance, the remainder of the Account Balance will be payable in accordance with
Section 7.1. Notwithstanding the foregoing, the Participant's Account Balance
must continue to be distributed at least as rapidly as under the method of
distribution in effect before the Participant died.

5.2.6 If the Participant dies before beginning distribution of his or her
Account Balance, the Participant's Account Balance will be distributed as
provided under Section 7.1, but distribution must be completed within five years
after the Participant dies. Notwithstanding the foregoing, the Participant's
Beneficiary may receive the Account Balance over his or her life or over a
period not extending beyond his or her life expectancy, so long as distribution
begins within one year after the participant dies, or, if the Beneficiary is the
Participant's Surviving Spouse, by the date the Participant would have reached
age 70-½. Furthermore, if the Participant's Surviving Spouse is the Beneficiary
and dies before distribution begins, the next Beneficiary to take may receive
benefits over his or her life or a period not exceeding his or her life
expectancy, so long as distribution begins by the date the Surviving Spouse
would have reached age 70-½.

5.3 Additional Distribution Events

A Participant is eligible to receive a lump sum distribution of his or her
Account Balance under any of the sets of circumstances described below.

(a) The Plan is terminated and another defined contributions plan is not
established in its place. Neither an employee stock ownership plan (as described
in Code Section 4975(e) or 409) nor a simplified employee pension plan (as
defined in Code Section 408(k)) counts as another defined contribution plan for
this purpose.

(b) A Participating Employer that is a corporation disposes of substantially all
of the assets used in a trade or business to an unrelated corporation, and the
Participating Employer continues to maintain this Plan after the disposition. In
such a case, only Employees who continue employment with the corporation
acquiring the assets may receive a lump sum distribution.

(c) A Participating Employer that is a corporation disposes of its interest in a
subsidiary to an unrelated entity, and the Participating Employer continues to
maintain this Plan. In such a case, only Employees who continue employment with
the subsidiary may receive a lump sum distribution.

For purposes of this Section 5.3, a lump sum distribution has the meaning given
by Code Section 402(d)(4), without regard to Subsections (i), (ii), (iii) and
(iv) of Subsections (A), (B), or (F) thereof.

5.4 Transfers from the Plan for Changes in a Participant's Employment Status

If, as a result of a change in employment status, a Participant ceases to be a
Participant in this Plan but becomes a participant in the FMC Corporation
Savings and Investment Plan pursuant to the terms of that plan, his or her
Account will be transferred to that plan as soon as reasonably feasible after
the date he or she becomes a participant in that plan.

ARTICLE VI

Forms of Benefit, In-Service Withdrawals and Loans

6.1 Cashout of Small Amounts

Notwithstanding any other Plan provision, if a Participant's Account Balance is
not larger than $5,000 (or, for Plan Years beginning before 1998, $3,500) the
Account Balance will be paid in one lump sum as soon as practicable after the
Participant's separation from service, without his or her consent or the consent
of his or her spouse.

6.2 Medium of Distribution

A Participant's Account Balance will be distributed by check to the Participant
or Beneficiary entitled to it (or to his or her designated agent).
Alternatively, as to any amount invested in the Stock Fund at the time of
distribution, the Participant or, where applicable, his or her Beneficiary, may
request a certificate representing the whole shares of Stock held for him or
her, and a check representing any fractional share. The Administrator will
establish uniform and nondiscriminatory rules governing the timing, content and
manner of elections under this Section 6.2.

6.3 Forms of Benefit for Participants

6.3.1 The normal form of benefit is the 50% Joint and Survivor-Ten Year Certain
Annuity with the Participant's spouse as the Beneficiary, if the Participant is
married on the Annuity Starting Date. If Participant is not married on the
Annuity Starting Date, the normal form of benefit is the Life and Ten Year
Certain Annuity. If the Participant fails to make an election under Section 6.5,
his or her Account Balance will be paid in the normal form of benefit. A
Participant who is married on the Annuity Starting Date may elect a benefit
other than the normal form of benefit only if his or her spouse consents to the
election within the time frame and in the manner required by Section 6.5.

6.3.2 Subject to Sections 6.3.1 and 6.5, and except as otherwise provided
herein, a Participant may elect to have his or her benefit under this Plan paid
in the form of a lump sum distribution or a fixed dollar annuity purchased on
the Participant's behalf. A Plan annuity is a fixed dollar annuity if it
provides a stream of monthly payments that do not vary in amount.

6.3.3 If a Participant elects to have a fixed dollar annuity purchased on his or
her behalf, he or she may select any of forms of annuity described in this
Section 6.3.3.

  (a)

Life and Ten Year Certain Annuity: This form of annuity pays the Participant a
fixed amount each month beginning with the month in which the Annuity Starting
Date occurs and ending when the Participant dies. If the Participant dies before
120 monthly payments have been made, payments will continue to the Participant's
Beneficiary until 120 monthly payments have been made to the Participant and
Beneficiary under the annuity.



(b)
Joint and Survivor-Ten Year Certain Annuity: This form of annuity pays the
Participant a fixed amount each month beginning with the month in which the
Annuity Starting Date occurs and ending when the Participant dies. If the
Participant's Beneficiary survives the Participant, payments will continue to
the Participant's primary Beneficiary until the Beneficiary dies. If the
Participant and Beneficiary both die before 120 monthly payments have been made
to the Participant and Beneficiary under the annuity, payments will continue to
the Participant's contingent Beneficiary until 120 monthly payments in all have
been made under the annuity. The monthly payment payable to the primary or
contingent Beneficiary before 120 payments have been made under the annuity
equals the monthly payment made during the Participant's lifetime. The monthly
payment payable to the primary Beneficiary after 120 payments have been made
under the annuity equals 100% or 50% of the monthly payment made during the
Participant's lifetime, as specified in the Participant's election. Both the
primary and contingent Beneficiaries must be named at the time this annuity is
elected.
(c)
Period Certain Annuity: This form of annuity pays the Participant a fixed amount
each month beginning with the month in which the Annuity Starting Date occurs
and ending when the specified number of monthly payments have been made to the
Participant and, if he or she dies before receiving the specified number of
payments, to the Participant's Beneficiary. The Participant may specify 60, 120
or 180 monthly payments. The Participant specifies the number of monthly
payments and names his or her Beneficiary at the time he or she elects the
annuity.
(d)
Other: This form of payment includes any other alternative form of distribution,
including installment distributions, provided for by the Funding Agent.
Notwithstanding the foregoing, a Participant may not elect any form of
distribution providing only for the payment of interest or income earned on his
or her Account.

 

6.3.4 An annuity under this Plan must provide that payments will be made over a
period no longer than the life of the Participant, the lives of the Participant
and his or her Beneficiary, the Participant's life expectancy or the life
expectancy of the Participant and his or her Beneficiary. A Participant may not
elect any form of annuity providing monthly payments to a Beneficiary who is
other than his or her spouse, unless the amount distributed each year equals or
exceeds the quotient obtained by dividing the Participant's Account Balance by
the divisor determined under Department of Treasury Regulation Section
1.401(a)(9)-2. Further, the amount of the monthly payment made to a Beneficiary
cannot under any circumstances be larger than the amount of the monthly payment
made to the Participant.

6.4 Change in Form, Timing or Medium of Benefit Payment

Any former Employee who has chosen to defer payment of his or her Account
Balance may request a change in the form, timing or medium in which his or her
Account Balance will be paid, so long as the revised election conforms to
Sections 6.3 through 6.5. Once benefit payments have begun, no Participant may
change the form, timing or medium of payment of his or her Account Balance.

6.5 Waiver of Normal Form of Benefit

6.5.1 The Participant's Account Balance will be distributed in the normal form
of benefit, regardless of what form of benefit the Participant chooses, unless
the Participant makes an effective waiver under this Section 6.5 and, if the
Participant is married on the Annuity Starting Date, unless the Participant's
spouse consents to the Participant's choice of another form of benefit in the
manner described in this Section 6.5. No sooner than 30, and no more than 90,
days before the Annuity Starting Date, the Administrator will provide the
Participant with a written explanation of:

(a)
the terms and conditions of the normal form of benefit;
(b)
the Participant's right to waive the normal form of benefit and the effect of
waiving the normal form of benefit;
(c)
the right of the Participant's spouse to consent or withhold his or her consent
to the Participant's choice of another form of benefit; and
(d)
the Participant's right to revoke a waiver of the normal form of benefit, and
the effect of revoking the waiver.

A Participant may revoke his or waiver of the normal form of benefit at any time
before the payment begins, without his or her spouse's consent. For purposes of
the previous sentence, if the Participant's Account Balance is to be paid in the
form of an annuity, payment will be deemed to begin when the annuity has been
purchased.

6.5.2 A Participant's waiver of the normal form of benefit will be effective
only if:

(a)
the Participant's spouse consents in writing to the waiver;
(b)
the waiver includes an election of a form of benefit that cannot be changed
without the spouse's consent, or the spouse's consent specifically permits the
Participant to make other elections of forms of benefit;

 

 



  (c) the spouse's consent acknowledges the effect of the waiver; and        

(d)

the spouse's consent is witnessed by a notary public or the Administrator.

Spousal consent to the Participant's waiver of the normal form of benefit is not
necessary if the Participant establishes to the satisfaction of a Plan
representative that the Participant does not have a spouse, or that the
Participant's spouse cannot be located. Spousal consent is also unnecessary if
the Participant produces a court order to the effect that the Participant is
legally separated from his or her spouse or has been abandoned by the spouse,
within the meaning of the law of the Participant's state of residence, unless a
qualified domestic relations order requires otherwise. If the Participant's
spouse is legally incompetent to give consent, the spouse's legal guardian may
give the spouse's consent, even if the legal guardian is the Participant. A
spouse's consent will be valid only as to that spouse, and an election deemed
effective without the spouse's consent will be valid only as to the spouse
designated as to that election.

6.5.3 Notwithstanding the foregoing, the first payment of the Participant's
Account Balance may be made as early as seven days after the Participant makes
an affirmative election to receive his or her Account Balance in a particular
form of payment, even if that means the Participant has fewer than 30 days to
decide on a form of payment, if the Annuity Starting Date is after the date of
the Participant's affirmative election and, if the Participant is married on the
Annuity Starting Date, the Participant's spouse consents to the form of payment
in the manner required by Section 6.5.2.

6.5.4 If the Administrator believes that any spouse might, under the law of any
jurisdiction, have any interest in any benefit that might become payable to a
Participant, the Administrator may, as a condition precedent to the
Participant's making any distribution or withdrawal election, require a written
release or releases, or other documents that it believes are necessary,
desirable, or appropriate to prevent or avoid any conflict or multiplicity of
claims regarding payment of any Plan benefits.

6.6 Direct Rollover of Eligible Rollover Distributions

6.6.1 Notwithstanding any provision of the Plan, effective for distributions on
or after January 1, 1993, a Distributee may elect, at the time and in the manner
prescribed below, to have any portion of an Eligible Rollover Distribution paid
in a Direct Rollover to an Eligible Retirement Plan specified by the
Distributee.

6.6.2 At least 30, but no more than 90, days before the Annuity Starting Date,
the Administrator will furnish the Participant with a notice containing
information regarding his or her right to take distribution directly or to elect
a Direct Rollover, and some of the federal tax consequences of the alternative
types of distribution. The notice must meet the requirements of Code Section
402(f). The Administrator will give the Participant an election period of at
least 30 days to decide whether to elect a Direct Rollover. Notwithstanding the
foregoing, the election period may end immediately after the Participant makes
an affirmative election as to whether to receive the distribution directly or in
the form of a Direct Rollover, so long as the Participant is properly informed
of his or her right to a full 30-day election period, and waives the remainder
of the election period

6.7 In-service and Hardship Withdrawals

6.7.1 An active Participant who has reached age 59-½ may elect to withdraw all
or any part of his or her Account. For periods beginning before January 1, 2000,
a Participant was permitted to make only one in-service withdrawal during his or
her lifetime. The Administrator will establish uniform and nondiscriminatory
procedures for requesting, granting and processing in-service withdrawals under
this Section 6.7.1, which may include telephonic or electronic procedures, as
and to the extent permitted by applicable law or regulation.

6.7.2 An active Participant may make a hardship withdrawal from his or her
Pre-Tax Contribution Account if he or she demonstrates to the Administrator that
the withdrawal is necessary to satisfy the Participant's immediate and heavy
financial need. A hardship withdrawal cannot exceed the total Pre-Tax
Contributions made to the Plan on behalf of the Participant by the date of the
withdrawal, reduced by the amounts of any previous hardship or other in-service
withdrawals. In addition, the minimum hardship withdrawal permitted is $500, or,
if less, the total amount of Pre-Tax Contributions, made for the Participant,
minus any previous hardship or in-service withdrawals.

 

(a)

A distribution is on account of an immediate and heavy financial need if it is
for:             (1) medical expenses as described in Code Section 213(d)
incurred by the Participant, his spouse or dependents;             (2) costs
directly related to the purchase of a principal residence for the Participant
(excluding mortgage payments);             (3) tuition payments, or related
education expenses, for the next 12 months of post-secondary education for the
Participant or the Participant's spouse or dependents;             (4) payments
necessary to prevent the Participant's eviction from his or her principal
residence, or foreclosure on the mortgage on the Participant's residence; or    
        (5) expenses incurred for the funeral of a member of the Participant's
immediate family;             (6)

legal expenses incurred by the Participant in obtaining a divorce;

 

 



   

(7)

expenses incurred by the Participant in remedying an uninsured property loss;  
          (8) expenses incurred by the Participant in adopting or attempting to
adopt a child;             (9) emergency expenses of the Participant in personal
bankruptcy; or             (10) other expenses deemed by the Administrator to
constitute hardships justifying a hardship withdrawal, and formally adopted
under rules of the Administrator as eligible for hardship withdrawal.          
(b) A withdrawal will be permitted only if the Participant certifies in writing
to the Administrator that the "immediate and heavy financial need" cannot be met
from other resources reasonably available to the Participant and the Participant
further represents to the Administrator, in such manner and form as the
Administrator may require, that the Participant's immediate and heavy financial
need cannot be relieved:            

(1)

through reimbursement or compensation by insurance or otherwise;            

(2)

by reasonable liquidation of the Participant's assets, to the extent liquidation
would not itself cause an immediate and heavy financial need;            

(3)

by the Participant's ceasing to have Pre-Tax Contributions made for him or her
under the Plan; or            

(4)

by other distributions from plans maintained by a Participating Employer or any
other employer, or by borrowing from commercial sources on reasonable commercial
terms.          

If the Participating Employer or the Administrator knows that the representation
required by the preceding sentence would not be true, the hardship withdrawal
request will not be granted.

          (c) A hardship withdrawal under this Section 6.7.2 cannot exceed the
amount required to relieve the financial need, including any amounts necessary
to pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution.

6.7.3 The Administrator will establish uniform and nondiscriminatory procedures
for requesting, granting and processing hardship withdrawals.

6.8 Loans

6.8.1 Subject to any restrictions imposed by the terms of any group annuity
contract held under the Plan, an active Participant may submit an application to
the Administrator to borrow from his or her Account (on such on such uniform and
nondiscriminatory terms and conditions as the Administrator shall prescribe) an
amount, when added to the amount of any then outstanding loan, does not exceed
the lesser of:

  (a) $50,000, reduced by the excess (if any) of the Participant's highest
outstanding Plan loan balance during the one-year period ending on the day
before the loan is made over the Participant's outstanding Plan loan balance on
the day the loan is made; and         (b) 50% of the Participant's Account as of
the Valuation Date coincident with or immediately preceding the date the
Administrator receives the application.       In calculating the Participant's
loan limit, all loans from qualified plans of the Company and all Affiliates
will be aggregated. The Participant's spouse must consent as described in
Section 7.3 to any loan from the Participant's Account.       6.8.2 Each loan
granted under the Plan will meet the following requirements:         (a) it must
be evidenced by a negotiable promissory note;         (b) the rate of interest
payable on the unpaid balance of the loan will be reasonable;         (c) the
amount of the loan must be at least $1,000;         (d) the loan, by its terms,
must require repayment within five years;         (e) the loan will be secured
by the Participant's interest in the Account Balance of his or her Account, but
not to exceed 50% of such Account; and        

(f)

the loan must be repaid through payroll deduction, or, if the loan has been
outstanding for at least three months, the Participant may make one payment by
check or money order of the full amount of principal and interest then
outstanding.

6.8.3 If a Participant is granted a loan, a "Loan Account" will be established
for the Participant. All Loan Accounts will be held by the Funding Agent, as
part of the Trust Fund. The loan amount will be transferred from a Participant's
other Accounts according to uniform and nondiscriminatory ordering rules adopted
by the Administrator, and will be disbursed from the Loan Account. The
promissory note executed by the Participant will be deposited in his or her Loan
Account.

6.8.4 Principal and interest payments of a loan will be credited initially to
the Loan Account of the Participant, and will be transferred as soon as
reasonably practicable thereafter to the other Accounts of the Participant. Any
loss caused by nonpayment or other default on a loan obligations will be borne
solely by the Loan Account of the Participant. Although a default will
constitute a taxable event to the Participant, necessitating certain reporting
obligations on the Administrator's part, notwithstanding any other provision of
the Plan, if the Participant defaults on his or her loan, the note will not be
executed upon until the Participant experiences a distributable event. A
Participant's loan repayments will, at his or her request, be suspended during
the time he or she is absent as a result of qualifying military service (as
determined under USERRA), as permitted under Code Section 414(u)(4).

6.8.5 A Participant may not have more than two loans outstanding at any given
time. For periods beginning before January 1, 2000, a Participant could not
receive more than one Plan loan in any 12-month period, and could not have more
than two loans outstanding at any given time.

6.8.6 Upon termination of Employment, a Participant who has an outstanding loan
under the Plan must repay his or her loan in a lump sum or the loan will be in
default. Notwithstanding the above, the Committee (or its delegatee) may, in its
sole discretion, allow terminated Participants to continue to repay loans under
such uniform and nondiscriminatory rules as the Committee (or its delegate)
determines, where the Participant has been terminated due to a transaction or a
permanent reduction in force.

6.8.7 All fees and expenses incurred in connection with a loan obligation of a
Participant will be borne solely by the Participant's Loan Account.

6.8.8 The Administrator will establish uniform and nondiscriminatory procedures
for requesting, granting and processing Plan loans.

6.8.9 Pursuant to that certain U.S. Asset Purchase and Framework Agreement (the
"Agreement") dated May 4, 1999 by and between the Company and Great Lakes
Chemical Corporation ("Great Lakes"), the Company sold and assigned certain
assets and liabilities to Great Lakes. As part of that transaction, certain
individuals will be offered employment by Great Lakes and will become
Transferred Employees, as defined in the Agreement. Each such individual is a "
Great Lakes Transferred Employee" for purposes of this Section 6.8.9. Any Plan
loan that is outstanding on the Closing Date to a Great Lakes Transferred
Employee will remain outstanding under this Plan, notwithstanding the Great
Lakes Transferred Employee's termination of employment with the Company and all
Affiliates, as if the Great Lakes Transferred Employee were still employed by
the Company, until the earliest of:

  (a)

the date the Great Lakes Transferred Employee fully repays the loan;

 



  (b) the date the Great Lakes Transferred Employee defaults on the loan;      
  (c) the date the Great Lakes Transferred Employee fails to repay the loan in
full after separating from service with Great Lakes and its affiliates under
Code Sections 414(b), (c), (m) and (o) and being given the opportunity to repay
the loan;         (d) the date that is no later than ninety days after the date
Great Lakes ceases to facilitate loan repayments for Great Lakes Transferred
Employees by payroll deduction; and         (e) the date the loan is transferred
with the rest of the Great Lakes Transferred Employee's Account to a defined
contribution plan of Great Lakes or a Great Lakes affiliate under Code Section
414(b), (c), (m) or (o) .

 

 

 

 

ARTICLE VII

Death Benefits

7.1 Payment of Account Balance

7.1.1 If a Participant dies before payment of his or her Account Balance has
begun, his or her Account Balance will be paid to the Participant's Beneficiary
in one lump sum within 90 days after the Administrator receives notice of the
Participant's death. The Beneficiary of a Participant who is married on the date
of his or her death will be the Participant's Surviving Spouse, unless the
Participant has designated another Beneficiary and the Surviving Spouse
consented to the designation, both as provided in Section 7.3.

7.1.2 If a Participant dies before payment of his or her Account Balance has
begun, 50% of the Participant's Account Balance will be paid to his or her
Surviving Spouse in the form of a life annuity, and the remainder will be paid
to any Beneficiary chosen by the Participant (including the Participant's
Surviving Spouse).

  (a) The Participant may choose a form of benefit other than the life annuity
for the 50% of his or her Account Balance that will be paid to the Surviving
Spouse, so long as the Participant's election meets the requirements of Section
7.3 and his or her Spouse consents in the time and manner required by Section
7.3. The Participant may also designate a Beneficiary other than his or her
Surviving Spouse as the primary Beneficiary to receive some or all of his or her
Account Balance, so long as the Surviving Spouse consents to the designation in
the time and manner required by Section 7.3.        

(b)

Unless the Participant has chosen a form of benefit for his or her Beneficiary
or Surviving Spouse, the Beneficiary or Surviving Spouse may choose to have any
amounts payable to him or her paid in any of the forms of benefit described
under Section 6.3 other than the Joint and Survivor-Ten Year Certain Annuity.
Payments to a Surviving Spouse must begin no later than the April 1 following
the year in which the Participant would have reached age 70-½, and payments to a
Beneficiary who is not the Surviving Spouse must begin no later than one year
after the Participant's death. Amounts payable to a Beneficiary or Surviving
Spouse must be made within five years after the Participant's death, or over a
period not exceeding the life or life expectancy of the Surviving Spouse. A
Participant's Surviving Spouse who chooses to waive his or her right to receive
50% of the Participant's Account Balance in the form of a life annuity must
waive the right in the time and manner described in Section 7.3.

 

(c)

Notwithstanding Subsection (b) above, if at the time the Participant dies his or
her Account Balance does not exceed $5,000 (or, for Plan Years beginning before
January 1, 1998, $3,500) the Account will be distributed in the form of a single
sum payment. In addition, if more than one Beneficiary is concurrently entitled
to receive annuity payments, or if the monthly annuity payment to any
Beneficiary would be less than $50 (or another amount established from time to
time by the Administrator), the Administrator may choose to pay the value of the
annuity in a single sum, so long as the single sum would not exceed the dollar
limit of the previous sentence.

7.2 Failure to Name a Beneficiary

If a Participant fails to name a Beneficiary and dies before payment of his or
her Account Balance begins, or if no designated Beneficiary survives the
Participant, the Administrator will pay any amounts due after the Participant's
death to the Participant's Surviving Spouse or, if there is no Surviving Spouse,
to the Participant's surviving children in equal shares. If the Participant
leaves behind no Surviving Spouse or surviving children, the Administrator will
pay any amounts then due to the Participant's estate.

7.3 Waiver of Preretirement Survivor Annuity

7.3.1 A Participant may designate someone other than his or her Surviving Spouse
as a primary Beneficiary to receive any portion of his or her Account Balance
payable after his or her death, or the Participant or his or her Surviving
Spouse may choose a form of benefit other than the life annuity for the 50% of
the Account Balance that will automatically be paid to the Surviving Spouse as a
life annuity only if the designation or election meets the requirements of this
Section 7.3 outlined below.

7.3.2 The Administrator will provide each Participant with a written explanation
of:

(a)

the 50% preretirement life annuity payable to the Participant's Surviving
Spouse;

(b)

the Participant's right to waive that annuity and the effect of such a waiver;
(c)
the right of the Participant's spouse to the 50% preretirement life annuity and
the effect of waiving that right; and
(d)
the Participant's right to revoke a previous waiver and the effect of such a
revocation.

 

 

The Administrator will provide the above explanation to the Participant during
the period that begins on the first day of the Plan Year in which the
Participant reaches age 32 and ends on the last day of the Plan Year in which
the Participant reaches age 34. If a Participant first becomes a Participant
after the start of that period, the Administrator will provide the explanation
no later than the end of the second Plan Year after the Participant first
becomes a Participant .

7.3.3 The election of a form of benefit other than the 50% preretirement life
annuity will be effective only if it is made in writing and consented to by the
Participant's spouse, with the spouse's consent witnessed by a notary public or
the Administrator. Moreover, the election must be made during the period that
begins on the first day of the Plan Year in which the Participant reaches age 35
(or, if earlier, the date the Participant separates from service) and ends on
the date of the Participant's death. Any subsequent change of Beneficiary to an
individual who is not the Participant's Surviving Spouse must also be in writing
and consented to by the Participant's spouse, with the spouse's consent
witnessed by a notary public or the Administrator. Spousal consent is not
necessary if the Participant establishes to the satisfaction of a Plan
representative that the Participant does not have a spouse, or that the
Participant's spouse cannot be located. Spousal consent is also unnecessary if
the Participant produces a court order to the effect that the Participant is
legally separated from his or her spouse or has been abandoned by the spouse,
within the meaning of the law of the Participant's state of residence, unless a
qualified domestic relations order requires otherwise. If the Participant's
spouse is legally incompetent to give consent, the spouse's legal guardian may
give the spouse's consent, even if the legal guardian is the Participant. A
spouse's consent will be valid only as to that spouse, and an election deemed
effective without the spouse's consent will be valid only as to the spouse
designated as to that election. A Participant may revoke a prior waiver of the
50% preretirement life annuity or a prior designation of someone other than the
Surviving Spouse as a primary Beneficiary without the consent of his or her
spouse, and may revoke such a waiver or designation an unlimited number of
times.

7.3.4 A Participant's former spouse will be treated as the spouse or Surviving
Spouse only to the extent provided under a qualified domestic relations order as
described in Code Section 414(p).

ARTICLE VIII

Fiduciaries

8.1 Named Fiduciaries

8.1.1 The Company is the Plan sponsor and a "named fiduciary," as that term is
defined in ERISA Section on 402(a)(2), with respect to control over and
management of the Plan's assets only to the extent that it (a) appoints the
members of the Committee which administers the Plan at the Administrator's
direction; (b) delegates its authorities and duties as "plan administrator" (as
defined under ERISA) to the Committee; and (c) continually monitors the
performance of the Committee.

8.1.2 The Company, as Administrator, and the Committee, which administers the
Plan at the Administrator's direction, are "named fiduciaries" of the Plan, as
that term is defined in ERISA Section 402(a)(2), with authority to control and
manage the operation and administration of the Plan. The Administrator is also
the "administrator" and "plan administrator" of the Plan, as those terms are
defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.

8.1.3 The Trustee is a "named fiduciary" of the Plan, as that term is defined in
ERISA Section 402(a)(2), with authority to manage and control all Trust assets,
except to the extent that authority is allocated under the Plan and Trust to the
Administrator or is delegated to an Investment Manager, an insurance company, or
the Plan Participants at the direction of the Administrator or the Committee

8.1.4 The Company, Committee, Administrator and Trustee are the only named
fiduciaries of the Plan.

8.2 Employment of Advisers

A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary's or
fiduciary's responsibilities under the Plan.

8.3 Multiple Fiduciary Capacities

Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.

8.4 Payment of Expenses

All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses. All or a portion of the recordkeeping costs or charges imposed or
incurred (if any) in maintaining the Plan will be charged on a per capita basis
to the Account of each Participant. In addition, all charges imposed or incurred
(if any) for an Investment Fund or a transfer between Investment Funds will be
charged to the Account of the Participant directing that investment. In
addition, all charges imposed or incurred for a Participant loan will be charged
to the Account of the Participant requesting the loan.

8.5 Indemnification

To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
Employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.

ARTICLE IX

Plan Administration

9.1 Powers, Duties and Responsibilities of the Administrator and the Committee

9.1.1 The Administrator and the Committee have full discretion and power to
construe the Plan and to determine all questions of fact or interpretation that
may arise under it. An interpretation of the Plan or determination of questions
of fact regarding the Plan by the Administrator or Committee will be
conclusively binding on all persons interested in the Plan.

9.1.2 The Administrator and the Committee have the power to promulgate such
rules and procedures, to maintain or cause to be maintained such records and to
issue such forms as they deem necessary or proper to administer the Plan.

9.1.3 Subject to the terms of the Plan, the Administrator and/or Committee will
determine the time and manner in which all elections authorized by the Plan must
be made or revoked.

9.1.4 The Administrator and the Committee have all the rights, powers, duties
and obligations granted or imposed upon them elsewhere in the Plan.

9.1.5 The Administrator and the Committee have the power to do all other acts in
the judgment of the Administrator or Committee necessary or desirable for the
proper and advantageous administration of the Plan.

9.1.6 The Administrator and the Committee will exercise all of their
responsibilities in a uniform and nondiscriminatory manner.

9.2 Investment Powers, Duties and Responsibilities of the Administrator and the
Committee

9.2.1 The Administrator and the Committee have the power to make and deal with
any investment of the Trust in any manner it deems advisable and which is
consistent with the Plan. Notwithstanding the foregoing, the power to make and
deal with Trust investments does not extend to any assets subject to the
direction and control of Plan Participants as described in Section 9.3.2.

9.2.2 The Administrator and/or the Committee will establish and carry out a
funding policy and method consistent with the objectives of the Plan and the
requirements of ERISA.

9.2.3 The Administrator and the Committee have the power to direct that assets
of the Trust be held in a master trust consisting of assets of plans maintained
by a Participating Employer which are qualified under Code Section 401(a).

9.2.4 The Administrator and the Committee the power to select Annuity Contracts.

9.3 Investment of Accounts

9.3.1 The Administrator or, as delegated by the Administrator, the Committee may
establish such different Investment Funds as it from time to time determines to
be necessary or advisable for the investment of Participants' Account, including
Investment Funds pursuant to which Accounts can be invested in "qualifying
employer securities", as defined in Part 4 of Title I of ERISA. Each Investment
Fund will have the investment objective or objectives established by the
Administrator or Committee. Except to the extent investment responsibility is
expressly reserved in another person, the Administrator or the Committee, in its
sole discretion, will determine what percentage of the Plan assets is to be
invested in qualifying employer securities. The percentage designated by the
Administrator can exceed ten percent of the Plan's assets, up to a maximum of
100% of the Plan's assets.

9.3.2 The Administrator or, as delegated by the Administrator, the Committee,
may in its sole discretion permit Participants to determine the portion of their
Accounts that will be invested in each Investment Fund. The frequency with which
a Participant may change his or her investment election concerning future
Pre-Tax Contributions or his or her existing Account shall be governed by
uniform and nondiscriminatory rules established by the Administrator or
Committee. The Plan is intended to comply with and be governed by Section 404(c)
of ERISA.

9.4 Valuation of Accounts

A Participant's Account will be revalued at fair market value on each Valuation
Date. On each Valuation Date, the earnings and losses of the Trust will be
allocated to each Participant's Account in the ratio that his or her total
Account Balance bears to all Account Balances. Notwithstanding the foregoing, if
the Administrator or Committee established Investment Funds pursuant to Section
9.3, the earnings and losses of the particular Investment Funds will be
allocated in the ratio that the portion of each Participant's Account Balance
invested in a particular Investment Fund bears to the total amount invested in
that fund. If and to the extent the rules of any Investment Fund require a
different method of valuation, those rules will be followed.

9.5 The Insurance Company

The Administrator or the Committee may appoint one or more insurance companies
as Funding Agents, and may purchase insurance contracts, Annuity Contracts or
policies from one or more insurance companies with Plan assets. Neither the
Administrator nor the Committee, nor any other Plan fiduciary, will be liable
for any act or omission of an insurance company with respect to any duties
delegated to any insurance company.

9.6 Compensation

Each person providing services to the Plan will be paid such reasonable
compensation as is from time to time agreed upon between the Company and that
service provider, and will have his, her or its expenses reimbursed.
Notwithstanding the foregoing, no person who is an Employee will be paid any
compensation for his or her services to the Plan.

9.7 Delegation of Responsibility

The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, their administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and other related matters, including those involving the exercise of
discretion. The Company's duties and responsibilities under the Plan will be
carried out by its directors, officers and employees, acting on behalf of and in
the name of the Company in their capacities as directors, officers and
employees, and not as individual fiduciaries. No director, officer or employee
of the Company will be a fiduciary with respect to the Plan unless he or she is
specifically so designated and expressly accepts such designation.

9.8 Committee Members

The Committee will consist of at least three people, who need not be directors,
and will be appointed by the Chief Executive Officer of the Company. Any
Committee member may resign and the Chief Executive Officer may remove any
Committee member, with or without cause, at any time. A majority of the members
of the Committee will constitute a quorum for the transaction of business, and
the act of a majority of the Committee members present at a meeting at which a
quorum is present will be an act of the Committee. The Committee can act by
written consent signed by all of its members. Any member of the Committee who is
an Employee cannot receive compensation for his or her services for the
Committee. No Committee member will be entitled to act on or decide any matter
relating solely to his or her status as a Participant.

ARTICLE X

Appointment of Trustee

The Committee or its authorized delegatee will appoint the Trustee and either
may remove it. The Trustee accepts its appointment by executing the trust
agreement. A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager or other Funding Agent, and will have the degree of
discretion to manage and control Plan assets specified in the trust agreement.
Neither the Administrator nor the Committee, nor any other Plan fiduciary will
be liable for any act or omission to act of a Trustee, as to duties delegated to
the Trustee. Any Trustee appointed under this Article X will be an institution.

ARTICLE XI

Plan Amendment or Termination

11.1 Plan Amendment or Termination

The Company may amend, modify or terminate this Plan at any time by resolution
of its Board or by resolution of or other action recorded in the minutes of the
Administrator or the Committee. Execution and delivery by the Chairman of the
Board, the President, any Vice President of the Company or the Committee of an
amendment to the Plan is conclusive evidence of the amendment, modification or
termination.

11.2 Limitations on Plan Amendment

 

No Plan amendment can:

 

(a)

authorize any part of the Trust Fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Beneficiaries;  

(b)

decrease the accrued benefits of any Participant or his or her Beneficiary under
the Plan; or  

(c)

except to the extent permitted by law, eliminate or reduce an early retirement
benefit or retirement-type subsidy (as defined in Code Section 411) or an
optional form of benefit with respect to service prior to the date the amendment
is adopted or effective, whichever is later.

11.3 Right to Terminate Plan or Discontinue Contributions

The Participating Employers intend and expect to continue this Plan in effect
and to make the contributions provided for in this Plan. However, the Company
reserves the right to terminate the Plan at any time in the manner set forth in
Section 11.1. In addition, each Participating Employer reserves the right to
completely discontinue contributions to the Plan for its Employees at any time.
Upon termination of the Plan, the Trust will continue until the Trust Fund has
been distributed.

11.4 Bankruptcy

If the Company is ever judicially declared bankrupt or insolvent, and no
provisions to continue the Plan are made in the bankruptcy or insolvency
proceeding, the Plan will to the extent permissible under federal bankruptcy
law, be completely terminated.

ARTICLE XII

Miscellaneous Provisions

12.1 Subsequent Changes

All benefits to which any Participant, Surviving Spouse or Beneficiary may be
entitled hereunder will be determined under the Plan as in effect when the
Participant ceases to be an Eligible Employee, and will not be affected by any
subsequent changes in the provisions of the Plan, unless the Participant again
becomes an Eligible Employee or the subsequent change expressly applies to the
Participant.

12.2 Merger or Transfer of Assets

12.2.1 Neither the merger or consolidation of a Participating Employer with any
other person, nor the transfer of the assets of a Participating Employer to any
other person, nor the merger of the Plan with any other plan will constitute a
termination of the Plan.

12.2.2 The Plan may not merge or consolidate with, or transfer any assets or
liabilities to, any other plan, unless each Participant would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he or she would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).

12.3 Benefits Not Assignable

12.3.1 A Participant's Account Balance may not be assigned or alienated either
voluntarily or involuntarily.

12.3.2 Notwithstanding the foregoing, a Participant may pledge his or her
Pre-Tax Account as security for a loan under Section 6.8. In addition, the
Administrator or Committee will comply with the terms of any qualified domestic
relations order, as defined in Code Section 414(p). Notwithstanding any other
provision of the Plan, the Funding Agent has all powers that would otherwise be
assigned to the Administrator, regarding the interpretation of and compliance
with qualified domestic relations orders, including the power make and enforce
rules regarding segregations of or holds on a Participant's Account to comply
with a qualified domestic relations order, or when a domestic relations order is
reasonably expected, or is under examination of its status.

12.3.3 In addition, effective August 5, 1997, the prohibition of Section 12.3.1
will not apply to any offset of a Participant's Account Balance against an
amount the Participant is ordered or required to pay to the Plan under a
judgment, order, decree or settlement agreement that meets the requirements of
this Section 12.3.3. The requirement to pay must arise under a judgment of
conviction for a crime involving the Plan, under a civil judgment (including a
consent order or decree) entered by a court in an action brought in connection
with a violation (or alleged violation) of part 4 of subtitle B of title I of
ERISA, or pursuant to a settlement agreement between the Secretary of Labor and
the Participant in connection with a violation (or alleged violation) of that
part 4. In addition, the judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant's Account Balance. Moreover as to a
Participant who has a spouse at the time the offset is to be made, the
Participant's spouse must consent in writing to the offset, and his or her
consent must be witnessed by a notary public or Plan representative. If the
spouse has properly waived either the Joint and Survivor Ten-Year Certain
Annuity or the 50% preretirement life annuity, or circumstances that would
negate the need for spousal consent under Section 6.5 or 7.3 exist, the spouse's
consent will not be necessary. Similarly, spousal consent is not necessary if
the judgment, order, decree or settlement agreement orders the spouse to pay an
amount to the Plan in connection with a violation of part 4 of subtitle B of
title I of ERISA, or if the judgment, order, decree or settlement does not
impinge on the spouse's right to the Joint and Survivor Ten-Year Certain Annuity
or the 50% preretirement life annuity.

12.4 Exclusive Benefit of Participants

Notwithstanding any other provision of the Plan, no part of the Trust Fund must
ever be used for, or diverted to, any purpose other than the exclusive providing
benefits to Participants and their Beneficiaries and defraying the reasonable
expenses of the Plan, except that, upon the direction of the Administrator:

(a)

any contribution made by a Participating Employer by a mistake of fact will be
returned within one year after payment of the contribution;

(b)

any contribution made by a Participating Employer that was conditioned upon its
deductibility shall be returned to the extent disallowed as a deduction under
Code Section 404 within one year after the deduction is disallowed; and

(c)

any contribution that was initially conditioned on the Plan's satisfying the
requirements of Code Section 401(a) will be returned to the Participating
Employer who made it, if the Plan is initially determined not to satisfy the
requirements of Code Section 401(a).

Any amount a Participating Employer seeks to recover under paragraph (a) or (b)
will be reduced by the amount of any losses attributable to it, but will not be
increased by the amount of any earnings attributable to it.

12.5 Benefits Payable to Minors, Incompetents and Others

If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person's
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged their
responsibilities to the Participant, Surviving Spouse or Beneficiary entitled to
a payment by making payment under the preceding sentence.

12.6 Plan Not A Contract of Employment

The Plan is not a contract of Employment, and the terms of Employment of any
Employee will not be affected in any way by the Plan or any related instruments,
except as specifically provided in the Plan or related instruments.

12.7 Source of Benefits

Plan benefits will be paid or provided for solely from the Trust or applicable
insurance or Annuity Contracts, and the Participating Employers assume no
liability for Plan benefits.

12.8 Proof of Age and Marriage

Participants, Surviving Spouses and Beneficiaries must furnish proof of age and
marital status satisfactory to the Administrator or Committee when and if the
Administrator or Committee reasonably requests it. The Administrator or
Committee may delay the payment of any benefits under the Plan until all
pertinent information regarding age and marital status has been presented to it,
and then, if appropriate, make payment retroactively.

12.9 Controlling Law

The Plan is intended to qualify under Code Section 401(a) and to comply with
ERISA, and its terms will be interpreted accordingly. If any Plan provision is
subject to more than one construction, the ambiguity will be resolved in favor
of the interpretation or construction consistent with that intent. Similarly, if
there is a conflict between any Plan provisions, or between any Plan provision
and any Plan administrative form submitted to the Administrator, the Plan
provisions necessary to retain qualified status under Code Section 401(a) will
govern. Otherwise, to the extent not preempted by ERISA or as expressly provided
herein, the laws of the State of Illinois (other than its conflict of laws
provisions) will control the interpretation and performance of the Plan.

12.10 Income Tax Withholding

The Administrator or Committee may direct that any amounts necessary to comply
with applicable employment tax law be withheld from any payment due under this
Plan.

12.11 Claims Procedure

12.11.1 Any application for benefits under the Plan and all inquiries concerning
the Plan shall be submitted to the Company at such address as may be announced
to Participants from time to time. Applications for benefits shall be in writing
on the form prescribed by the Company and shall be signed by the Participant or,
in the case of a benefit payable after the death of the Participant, by the
Participant's surviving spouse or Beneficiary, as the case may be.

12.11.2 The Company shall give written notice of its decision on any application
to the applicant within 90 days. If special circumstances require a longer
period of time the Company shall so notify the applicant within 90 days, and
give written notice of its decision to the applicant within 180 days after
receiving the application. In the event any application for benefits is denied
in whole or in part, the Company shall notify the applicant in writing of the
right to a review of the denial. Such written notice shall set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the Plan provisions on which the denial is based,
a description of any information or material necessary to perfect the
application, an explanation of why such material is necessary and an explanation
of the Plan's review procedure.

12.11.3 The Company shall appoint a "Review Panel," which shall consist of three
or more individuals who may (but need not) be employees of the Company. The
Review Panel shall be the named fiduciary which has the authority to act with
respect to any appeal from a denial of benefits under the Plan.

12.11.4 Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving written notice of the denial. The Company shall give the applicant or
such representative an opportunity to review, by written request, pertinent
materials (other than legally privileged documents) in preparing such request
for review. The request for review shall be in writing and addressed as follows:
"Review Panel of the Employee Welfare Benefits Plan Committee, 200 East Randolph
Drive, Chicago, Illinois 60601." The request for review shall set forth all of
the grounds on which it is based, all facts in support of the request and any
other matters which the applicant deems pertinent. The Review Panel may require
the applicant to submit such additional facts, documents or other material as it
may deem necessary or appropriate in making its review.

12.11.5 The Review Panel shall act upon each request for review within 60 days
after receipt thereof. If special circumstances require a longer period of time
the Review Panel shall so notify the applicant within 60 days, and give written
notice of its decision to the applicant within 120 days after receiving the
request for review. The Review Panel shall give notice of its decision to the
Company and to the applicant in writing. In the event the Review Panel confirms
the denial of the application for benefits in whole or in part, such notice
shall set forth in a manner calculated to be understood by the applicant, the
specific reasons for such denial and specific references to the Plan provisions
on which the decision is based.

12.11.6 The Review Panel shall establish such rules and procedures, consistent
with ERISA and the Plan, as it may deem necessary or appropriate in carrying out
its responsibilities under this Section 12.11.

12.11.7 No legal or equitable action for benefits under the Plan shall be
brought unless and until the claimant (a) has submitted a written application
for benefits in accordance with Section 12.10.1, (b) has been notified by the
Company that the application is denied, (c) has filed a written request for a
review of the application in accordance with Section 12.10.4 and (d) has been
notified in writing that the Review Panel has affirmed the denial of the
application; provided that legal action may be brought after the Review Panel
has failed to take any action on the claim within the time prescribed in Section
12.11.5. A claimant may not bring an action for benefits in accordance with this
Section 12.11.7 later than 90 days after the Review Panel denies the claimant's
application for benefits.

12.12 Participation in the Plan by An Affiliate

12.12.1 With the consent of the Board, any Affiliate, by appropriate action of
its board of directors, a general partner or the sole proprietor, as the case
may be, may adopt the Plan. Each Affiliate will determine the classes of its
bargaining unit that will be Eligible Employees and the amount of its
contribution to the Plan on behalf of its Eligible Employees.

12.12.2 With the consent of the Board, a Participating Employer, by appropriate
action, may terminate its participation in the Plan.

12.12.3 With the consent of the Board, a Participating Employer, by appropriate
action, may withdraw from the Plan and the Trust. A Participating Employer's
withdrawal will be deemed to be an adoption by that Participating Employer of a
plan and trust identical to the Plan and the Trust, except that all references
to the Company will be deemed to refer to that Participating Employer. At such
time and in such manner as the Administrator directs, the assets of the Trust
allocable to Employees of the Participating Employer will be transferred to the
trust deemed adopted by the Participating Employer.

12.12.4 A Participating Employer will have no power with respect to the Plan
except as specifically provided herein.

12.13 Action by Participating Employers

Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer's board of directors (or an authorized committee of that
board). Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer's board of directors, any authorized committee of
that board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.

12.14 Dividends

Any dividends credited to a group Annuity Contract between the Participating
Employer and the Funding Agent will be used to provide additional benefits under
the Plan.

To record the amendment and restatement of the Plan to read as set forth herein,
the Company has caused its authorized member of the Committee to execute the
same this 22nd day of December, 1999, but to be effective as of January 1, 1999,
except as otherwise expressly provided herein.

  FMC CORPORATION
     

By_/s/ J. Paul McGrath_________________

   

     Member, Employee Welfare Benefits
     Plan Committee

 

 



Appendix A

Bargaining Units Covered

Until otherwise negotiated, the bargaining units whose members are or were
covered by the Plan are listed below. As to each bargaining unit, this Appendix
lists its current status under the Plan. Effective from June 1, 1997, all
bargaining units were covered under the Plan are covered under the same terms,
as reflected in the foregoing pages.

Name of Bargaining Unit Current Status under Plan       Alkali Chemical
Division, Green River, Wyoming,   Covered under this Plan, United Steel Workers,
Local 33-13214   effective August 1, 1988.       Phosphorus Chemicals Division,
Newark,     California, International Chemical Workers   Covered under this
Plan, Union, Local 62   effective August 1, 1988.       Phosphorus Chemicals
Division, Nitro, West   Covered under this Plan, Virginia, United Steel Workers,
Local 23-12757   effective September 1, 1988;    

sold July 31, 1999; account

   

balances maintained under Plan,

    same as account balances of     any terminated employees.      

Peroxygen Chemicals Division Steam Plant,

   

South Charleston, West Virginia, United Steel

  Covered under this Plan, Workers, Local 23-12625   effective July 1, 1989.    
 

Pharmaceutical Division, Newark, Delaware,

  Covered under this Plan,

United Steel Workers, Local 7-13028

  effective August 1, 1989.      

Packaging Systems Division, Green Bay,

  Covered under this Plan,

Wisconsin, United Steel Workers, Local 32-6050

  effective October 1, 1989;    

sold July 17, 1998; account

   

balances maintained under Plan,

   

same as account balances of

   

any terminated employees.

     

Agricultural Chemical Group, Baltimore,

  Covered under this Plan,

Maryland, United Steel Workers, Local 8-12517

  effective January 1, 1990.      

Jetway Systems, Ogden, Utah, United Steel

  Covered under this Plan,

Workers, Local 6162

 

effective January 1, 1995.



Peroxygen Chemicals Division, Buffalo, New

   

York, International Chemical Workers Union,

  Transferred to Salaried Thrift Plan,

Local 706C

  July 1, 1997.      

Phosphorus Chemicals Division, Pocatello, Idaho,

   

International Association of Machinists and

   

Aerospace Workers, AFL-CIO, Gate City

  Transferred to Salaried Thrift Plan,

Mechanics, Local 1933

  July 1, 1998.      

Kemmerer Coke Plant, Kemmerer, Wyoming,

   

District No. 22, United Mine Workers of America,

  Transferred to Salaried Thrift Plan,

in behalf of Local Union No. 1316, UMWA

  August 1, 1998.      

Agricultural Chemicals Division, Lawrence,

    Kansas, International Chemical Workers   Transferred to Salaried Thrift
Plan, Union, Local 605   September 15, 1998.      

Phosphorus Chemicals Division, Carteret,

   

New Jersey, International Chemical Workers

  Transferred to Salaried Thrift Plan,

Union, Local 144

  October 15, 1998.      

Agricultural Chemicals Division, Middleport,

   

New York, International Association of Machinists,

  Transferred to Salaried Thrift Plan,

Local 1180

  January 1, 1999.      

Bargaining Employees at

   

UDLP, Armament Systems Division,

  Transferred to UDLP Plan,

Louisville, Kentucky

  October 6, 1997.      

Bargaining Employees at

   

UDLP, Armament Systems Division,

  Transferred to UDLP Plan,

Minneapolis, Minnesota

 

October 6, 1997.

 

   